       Case 3:20-cv-00173-PSH Document 16 Filed 02/08/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION



WALTER JAMES                                                    PLAINTIFF


v.                        NO. 3:20-cv-00173 PSH


ANDREW SAUL, Commissioner of                                  DEFENDANT
the Social Security Administration



                               JUDGMENT


     Pursuant to the Order entered this day, judgment is entered for

plaintiff Walter James.

     IT IS SO ORDERED this 8th day of February, 2021.




                                  __________________________________
                                    UNITED STATES MAGISTRATE JUDGE
